Citation Nr: 1429197	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-28 394A	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for cold injury residuals of the upper extremities.  

4.  Entitlement to service connection for cold injury residuals of the lower extremities.  

5.  Entitlement to service connection for a mental disorder, to include a cognitive disorder, organic anxiety disorder, and dementia.  

6.  Entitlement to a rating in excess of 40 percent for residuals of a fractured pelvis with sciatic neuropathy and right knee limitation.  

7.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).

8.  Entitlement to a compensable rating for right ear hearing loss.  

9.  Entitlement to a rating in excess of 10 percent for tinnitus.  

10.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


REMAND

The Veteran served on active duty from May 6, 1958 to April 20, 1960; he had 1 year, 7 months, and 16 days of other service prior to May 6, 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, October 2010, and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


The Veteran provided testimony before a Decision Review Officer (DRO) in February 2013.  The audio equipment used to record the hearing failed and the Veteran was offered another DRO hearing; however, his representative declined to have a new hearing in a statement submitted that same month.  

In an October 2013 letter, the Veteran's representative requested a hearing before a member of the Board, either by way of videoconference or in-person hearing at the RO, whichever could be provided first.  The Veteran is entitled to this hearing.  38 C.F.R. §§ 20.700, 20.703 (2013).  Therefore, a remand is necessary to provide the Veteran with the requested hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a hearing before a member of the Board sitting at the RO or for a videoconference hearing with a member of the Board, whichever can be provided first.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

